Blandford, Justice.
Tbe question in tbis case is, whether tbe verdict of tbe jury was sustained by tbe evidence. There are some special grounds in tbe motion for a new trial which are not approved by tbe court, and we cannot consider them. It appears that Johnson rented certain lands to E. A. Cochran, tbe father of R. E. B. Cochran, tbe defendant in error, and of T. J. Cochran. A controversy having arisen between tbe Cochrans and Johnson, it was left to arbitration. Tbe question left to tbe arbitrators to decide was, whether Johnson had rented the land to the father, E. A. Cochran, or to the two sons, R. E. B. and T. J. Cochran. The names of all the Cochrans, both the father and the sons, were signed to the submission *40to arbitration. The arbitrators decided and awarded that Johnson had rented the land to the father, and’.not to the sons. R. E. B. Cochran, the defendant in error here, after this award had been rendered, brought his action against Johnson to recover from Johnson for certain work which he alleged he had done on this land, and for certain corn he had advanced to Johnson, and one-fourth of the value of seven bales of cotton which had been raised upon the land by Cochran, and which had been sold by Johnson and the money therefor collected and retained by him. A verdict was had for R. E. B. Cochran for $52.50 principal, besides interest.
R. E. B. Cochran testified that he had never signed the submission, but that he was present when the arbitration was had and the award was made; and that he had testified as a witness before the arbitrators, and knew that his rights were involved in that controversy. We think he is estopped, under the circumstances, from denying the correctness of that award. The court below seems to have ignored this question -entirely, and the jury were not charged on this subject at all. No instruction was given them as to whether he was bound by the award, under the circumstances of the case, or not. We think he was bound by it; and that award having settled the fact that Johnson had rented this land to the father, the verdict of the jury was without evidence to support it, and the court erred in not granting a new trial.
Judgment reversed.